Case 1:20-cv-00401-GBD Document 9 Rlled 04/20/20 Page 1 of 1

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CEDRIC BISHOP, tae
for himself and on behalf of all other persons : we wm
similarly situated, SE ey
ORDER
Plaintiff,
20 Civ. 401 (GBD)
-against-

AP & SS RESTAURANT GROUP LLC,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

The initial conference scheduled for July 8, 2020 at 9:30 am is canceled.

Dated: April 20, 2020
New York, New York

SO ORDERED.

Gisagy. 8: Dorede

GEPRG, B. DANIELS
ed States District Judge

 

 

 

 
